Mr. Justice Wole
delivered the opinion of the court.
 Although a member of the bar does not conduct a suit, he is capable of representing the client in presenting and swearing to a memorandum of costs. The costs, including attorney fees, really belong to the client and any attorney may act as agent to establish the costs. Any attorney may bring a brother attorney into the case, as was done here, and the relation of attorney and client exists •even as to the substituted attorney.
In this case the appellee did not rely on this principle, but the memorandum was amended by substituting ihe oath of the client. We agree with the court that such an amendment might be made nunc pro tunc. Fajardo Sugar Co. v. Torres, 28 P.R.R. 58. The memorandum was, there*74fore, not filed too late. We cannot agree that the memorandum was ever void and inexistent, and hold, until convinced to the contrary, that an unsworn memorandum may,, in the discretion of the court, he amended to permit the oath..
The judgment must be affirmed.